308 F.2d 696
UNITED STATES of America, Plaintiff-Appellee,v.Jess WOODY and Carroll Dwain Taylor, Defendants-Appellants.
No. 14981.
United States Court of Appeals Sixth Circuit.
October 18, 1962.

Appeal from the United States District Court for the Eastern District of Kentucky; Hiram Church Ford, Chief Judge.
Roy T. Campbell, Jr., Newport, Tenn., for appellants.
Moss Noble, Asst. U. S. Atty., Lexington, Ky. (Bernard T. Moynahan, Jr., U. S. Atty., Lexington, Ky., on the brief), for appellee.
Before MILLER and WEICK, Circuit Judges, and PECK, District Judge.
PER CURIAM.


1
Appellants, Jess Woody and Carroll Dwain Taylor, were found guilty in a trial to the Court without a jury under the first count of an indictment charging them with the illegal possession and transportation of nontaxpaid whiskey on July 13, 1960, contrary to the provisions of Section 5205(a) (2), Internal Revenue Code of 1954, 26 U.S.C.A. § 5205(a) (2). Appellant Taylor was also found guilty of the same offense on July 18, 1960, under the second count of the indictment.


2
Appellants contend that the arrests on the two occasions involved and the search of their automobiles incident thereto without a warrant were illegal and that the Court erred in overruling their motions to suppress the evidence which was obtained by reason thereof. We are of the opinion that there is no merit in this contention. Carroll v. United States, 267 U.S. 132, 149, 45 S. Ct. 280, 69 L. Ed. 543; Brinegar v. United States, 338 U.S. 160, 175-176, 69 S. Ct. 1302, 93 L. Ed. 1879; United States v. Prince, 301 F.2d 358, C.A. 6th; Johnson v. United States, 283 F.2d 771, C.A. 5th.


3
The judgments are affirmed.